Hammond, J.
The conveyances prior to October, 1896, affecting the property, taken in chronological order, were as follows.
The deed of August 15, 1894, from Pratt to Henry A. Davis; the mortgage of the same date from Davis to the Massachusetts Baptist Convention; a subsequent mortgage of the same date from Davis to Pratt (discharged on the records, August 28, 1895); another mortgage of September 6,1894, from Davis to his father (discharged December 7, 1894); a deed of December 4,1894, from Davis to Richardson, and a deed of the same date from Richardson to Viola I., the wife of said Davis'; a mortgage of April 18,1896, from Viola and her husband to Marqueze; and a deed of September 2, 1896, from Viola and her husband to said Richardson.
At the time of the foreclosure of the mortgage held by the Massachusetts Baptist Convention, which took place in October, 1896, the record title to the property stood in Richardson, subject to this mortgage and to the mortgage given to Marqueze.
The Massachusetts Baptist Convention sold the premises at public auction to Lizzie E. Pratt, wife of Ezra F. Pratt, and the Pratts gave a mortgage back to the Massachusetts Baptist Convention to secure their note for a part of the purchase money, and this mortgage is still held by the mortgagee.
It is not denied by the plaintiff that the foreclosure proceedings were in due form.
But the plaintiff says that the conveyances of December 4, 1894, by which the record title to the property passed from Henry A. Davis to his wife were without consideration and void as to creditors, and that the conveyance of September 6, 1896, to Richardson was without consideration. It appears from the statement of agreed facts that there was no pecuniary consideration moving from the wife to the husband at the time he caused the title to pass to her. But where a husband conveys land to his wife, the presumption is that it is a gift to her, and, although *446the presumption may be rebutted by evidence, we do not find in the facts agreed or in the other - evidence presented sufficient evidence to overcome the presumption. It must stand as a gift to the wife, and the only remaining question on this part of the case is whether it is void as against creditors. It does not appear that at the time of the transfer the husband was insolvent or in contemplation of insolvency, or that there were any creditors then existing who have not since been paid whatever at that time was due them. Nor does the evidence warrant the conclusion that the conveyance was made for the purpose of delaying or defrauding creditors, nor does it appear that there was not left in the hands of the husband sufficient to pay his creditors as their claims matured; and he actually did pay until more than a year afterwards.
It is well settled in this Commonwealth that a conveyance, of property made on a meritorious consideration as of blood or affection is not per se fraudulent as against creditors. This conveyance was made on a meritorious consideration, — the making of provision for a wife. It does not appear either that the grantor was indebted at the time beyond his probable means of payment remaining after the conveyance, or that it did in fact operate to hinder, delay, or defraud creditors, or that he had an actual intent to defraud subsequent creditors; that is, an intent to contract debts and a design to avoid payment o'f them by the conveyance; and a court is not warranted in finding such fraudulent intent from proof simply that the conveyance was made with a design to settle the property upon the grantor’s wife, so that it should not be exposed to the hazards of his future business, or liable for any future debts which he might contract. Thacher v. Phinney, 7 Allen, 146. Winchester v. Charter, 12 Allen, 606.
Applying these well known principles we are not satisfied upon the evidence that this transfer to the wife is void as to creditors. Nor do we see in the subsequent transactions any evidence to satisfy us that the property ever thereafter passed to the husband.
Such being the case, the plaintiff has no standing in court to contest the foreclosure proceedings, and the other questions discussed by counsel become immaterial. Pecree affirmedi